Order filed, April 24, 2020.




                                        In The

                     Fourteenth Court of Appeals
                                    ____________

                                NO. 14-20-00076-CR
                                  ____________

                NATHANIEL LAMONT WIGGINS, Appellant

                                          V.

                        THE STATE OF TEXAS, Appellee


                    On Appeal from the 338th District Court
                             Harris County, Texas
                        Trial Court Cause No. 1560332


                                       ORDER

      The reporter’s record in this case was originally due March 16, 2020. See
Tex. R. App. P. 35.1. On March 18, 2020, this court granted the court reporters
request for extension of time to file the record until April 16, 2020. To date, the
record has not been filed with the court. Because the reporter’s record was not filed
within the time prescribed in the first request, the court issues the following order.
       We order Tammy Adams, the court reporter, to file the record in this appeal
on or before May 15, 2020. No further extension will be entertained absent
exceptional circumstances. The trial and appellate courts are jointly responsible
for ensuring that the appellate record is timely filed. See Tex. R. App. P. 35.3(c).
If Tammy Adams does not timely file the record as ordered, the Court may issue
an order directing the trial court to conduct a hearing to determine the reason for
the failure to file the record.



                                  PER CURIAM


Panel Consists of Chief Justice Frost and Justices Jewell and Spain.